Citation Nr: 0834084	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for asthma.  


FINDINGS OF FACT

The veteran's asthma existed prior to service and was not 
aggravated beyond its normal progression in service.  


CONCLUSION OF LAW

The criteria for service connection for asthma have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303 (2007).  

When no preexisting condition is noted at the time a veteran 
enters service, the presumption of soundness arises and the 
veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the veteran's disability 
preexisted his entry to service.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  3.304(b) (2007).  

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2007).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a 
presumptive period following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (2007); 38 C.F.R. § 3.307, 3.309 
(2007).  The veteran's asthma, however, is not a disease 
subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the veteran acknowledges that he had asthma 
prior to entering service.  Nevertheless, he contends that 
his asthma was aggravated beyond its normal progression 
during his period of active duty.  

On his December 1966 pre-enlistment examination, the veteran 
reported a history of asthma and shortness of breath.  The 
physician's findings on examination reflect the veteran had 
on prior occasion used an inhaler to relieve shortness of 
breath, but had not suffered an acute asthmatic episode 
requiring medical attention in the previous six years.  

In light of the clinical evidence showing treatment for 
asthma and related breathing problems that predates the 
veteran's period of active duty, the Board finds that his 
disability clearly and unmistakably existed prior to service.  
The pertinent question is thus whether his asthma was 
aggravated by service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. 
§ 3.304(b).

The veteran's service medical records reflect that on one 
occasion in April 1969, he was treated for an asthma attack 
with wheezing and rales.  His service medical records are 
otherwise negative for any treatment for asthma or related 
breathing problems.  On examination prior to his separation 
from service in March 1970, the veteran denied suffering any 
asthmatic episodes in the past six months.  His clinical 
evaluation was negative for any lung or chest abnormalities.  

The veteran's post-service medical records include private 
treatment records dated from March 1992 to May 1996 and VA 
treatment records dated from October 1999 to October 2006.  
Those records reflect that in October 1995, the veteran was 
noted to have experienced occasional bouts of asthmatic 
wheezing and coughing until the age of 40.  It was further 
noted that he had not had an asthma attack in the last one 
and one-half to two years.  The veteran's post-service 
records are otherwise negative for any complaints or 
treatment for asthma.

On VA examination in January 1999, the veteran reported a 
history of childhood asthma, but indicated that the condition 
had gradually been resolved over the past 15 years.  On 
physical examination, his breathing was found to be clear, 
regular and nonlabored, with no showing of any respiratory 
abnormalities.  The VA examiner declined to provide an 
etiological opinion with respect to the veteran's asthma.

The veteran underwent another VA examination in October 2006, 
in which he reported suffering a prior asthma attack "about 
5-6 years ago" that required him to use an inhaler "for 
about a week."  The veteran added that he had purchased the 
inhaler without a prescription and that he had last used it 
"about a year ago in the fall."  He further stated that he 
had not had any respiratory medication for the past ten to 
twelve  months.  While the veteran did not report any 
particular triggers for his breathing problems, he indicated 
that he continued to experience hay fever symptoms that acted 
up in the spring.

On physical examination, it was noted that the veteran 
exhibited residual effects of a stroke.  His color was noted 
to be good and he was found to be in no respiratory distress.  
He had no cough.  Auscultation of the lungs showed no rales, 
rhonchi, or wheezes.  He had no accessory muscle use for 
respirations.  Pre- and post-pulmonary function tests 
indicated a 16 to 22 percent reversibility in his forced 
viral capacity and forced expiratory volume in one second 
(FEV1).  His FEV1 to forced vital capacity ratio was 89 
percent, which was considered normal.  The veteran's 
pulmonary function test showed evidence for 
postbronchodilator improvement in spirometry.  It was further 
noted that the veteran's use of over-the-counter inhalers 
appeared to coincide with his pulmonary function tests.

Upon review of the veteran's service medical records, the VA 
examiner noted that the veteran had been prescribed 
medication for his asthma attack in April 1969 and had 
afterwards been returned to active duty.  The examiner also 
noted that the veteran's post-service medical records 
contained no diagnoses or treatment of asthma or related 
symptoms during the past 14 years.

Based upon the veteran's statements, a physical examination, 
and a review of the claims folder, the VA examiner determined 
that the veteran had a history of reactive airway disease, a 
form of asthma.  However, the examiner concluded that it was 
"not at least as likely as not" that the veteran's reactive 
airway disease had been aggravated beyond a normal 
progression during his military service.  In support of that 
opinion, the examiner noted that in the course of multiple 
medical visits over the last 14 years, the veteran had not 
sought treatment for reactive airway disease or related 
breathing problems.  The examiner further noted that the 
veteran had a "very low level of reactive airway disease" 
that appeared "consistent to what was present prior to his 
entry into military service."


The Board acknowledges that the veteran, through his 
representative, has expressed dissatisfaction with the 
October 2006 VA examination on the grounds that it did not 
take place in the spring and summer months, when his 
breathing problems are reportedly more severe.  However, the 
October 2006 VA examiner did take into account the veteran's 
statements at the time that his hay fever symptoms acted up 
in the spring.  In any event, the veteran has not provided 
any clinical evidence of breathing problems during the 
spring, summer, or at any other time of the year, which were 
not reflected at his last VA examination.  To the contrary, 
the veteran expressly stated in response to correspondence 
dated in February 2006 that he had no other information or 
evidence to give VA to substantiate his claim.  Consequently, 
any information that may have been elicited in support of the 
veteran's service connection claim has not been not obtained 
because of his failure to cooperate.  The Board reminds the 
veteran that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the October 2006 VA opinion is probative 
and persuasive based on the examiner's thorough and detailed 
examination of the veteran and claims folder as well as the 
adequate rationale for the opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of 
a medical opinion include the physician's access to the 
claims folder and the veteran's history, and the thoroughness 
and detail of the opinion).  In placing great weight on the 
October 2006 opinion, the Board notes that in addition to a 
detailed medical examination, there was a complete review of 
the veteran's claims folder.  The Board also considers it 
significant that the October 2006 VA examiner's opinion 
augments, but does contradict, the results of the January 
1999 VA examination, which indicated that the veteran had a 
history of childhood asthma that had been resolved and that 
he did not exhibit any current breathing problems.  That 
January 1999 examiner did not draw any conclusions as to any 
etiological relationship between asthma and the veteran's 
military service.  Additionally, there are no other contrary 
competent medical opinions of record that demonstrate any 
increase in disability due to asthma during the veteran's 
service such that the presumption of aggravation can attach.  
The October 2006 examiner found that the veteran's condition 
consistent to what was present prior to his entry into 
military service.  Accordingly, the Board finds that an 
additional VA examination is not required with respect to 
this claim.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board finds that the weight of 
the evidence of record in this case shows clearly and 
unmistakably that the veteran's asthma pre-existed the 
veteran's service and was not permanently worsened, or 
aggravated, in service, and that the weight of the evidence 
is against a finding that a relationship exists between the 
veteran's active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There 
is no competent evidence establishing a medical nexus between 
military service and any aggravation of the veteran's asthma, 
and no evidence demonstrating that his preexisting condition 
underwent any increase in severity during his period of 
active service.  The evidence of record, particularly the 
determination of the October 2006 VA examiner, weighs against 
such a finding.  Thus, the Board finds that service 
connection for asthma is not warranted.

The Board has considered the veteran's assertions that he 
suffers from asthma that was aggravated in service.  However, 
to the extent that the veteran relates his asthma and related 
breathing problems to his period of active service, his 
opinion is not probative or competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's asthma pre-existed his service and was not 
aggravated therein, and is otherwise unrelated to his active 
service or to any incident therein.  As the preponderance of 
the evidence is against the appellant's claim for service 
connection, the claim must be denied.  38 U.S.C.A. §  5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in February 2006 and a 
rating decision in March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2006 statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for asthma is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


